Citation Nr: 0501987	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-09 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for depression.

2.  Entitlement to an initial rating in excess of 10 percent 
for open angle glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk
INTRODUCTION

The veteran served on active duty from August 1992 to August 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of a Department 
of Veterans' Affairs (VA) Regional Office (RO). 

In August 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is part of the record. 

The issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.

REMAND

On the rating for depression, on initial VA examination in 
October 2002, there was evidence of mild psychiatric 
symptoms.  Since then VA records disclose mild to moderate 
symptoms with evidence of a decreasing GAF score.  As there 
is some evidence of increased symptomatology, a VA 
examination is needed to evaluate the disability. 

On the rating for glaucoma, the veteran testified that he had 
blind spots and double vision.  On initial VA examination in 
October 2002, the assessment was primary open angle glaucoma 
in the left eye worse than the right with evidence of 
significant visual field loss in the left eye.  Thereafter VA 
records disclose scattered peripheral defects in the right 
eye and a visual field defect in the left eye.  The record, 
however, is inadequate to rate the disability on the basis of 
a loss of visual field. 

Accordingly, the claims are REMANDED for the following 
actions:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, 
notify the veteran to provide any 
evidence in his possession, not 
already of record, that pertains to 
his claims.

2.  Schedule the veteran for a VA 
psychiatric examination to determine 
the level of occupational and social 
impairment due to service-connected 
depression.  The veteran's file must 
be made available for review by the 
examiner.  

3.  Schedule the veteran for a VA 
ophthalmologic examination to 
determine the veteran's corrected 
and uncorrected visual acuity and 
impairment of field vision.  The 
veteran's file must be made 
available for review by the 
examiner.  The examiner should 
conduct tests for corrected and 
uncorrected visual acuity and fields 
of vision. The examiner should state 
whether the veteran has visual field 
loss, either the temporal or nasal 
half, unilateral or bilateral, or 
concentric contraction of the visual 
field, either unilateral or 
bilateral, and at any of the 
following degrees:  To 5 degrees; to 
15 degrees but not to 5 degrees; to 
30 degrees but not 15 degrees; to 45 
degrees but not 30 degrees; or to 60 
degrees but not 45 degrees. 

4.  After the above development has 
been completed, adjudicate the 
claims.  If any benefit is denied, 
prepare a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


